Case 3:20-cv-00917-HZ Document 6

Jesse Merrithew, OSB No. 074564
Email: jesse@Imhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@Imhlegal.com

Levi Merrithew Horst PC

610 SW Alder Street, Suite 415
Portland, Oregon 97205

Telephone: (971) 229-1241

Juan C, Chavez, OSB No. 136428
Email: jchavez@ojrc.info

Brittney Plesser, OSB No. 154030
Email: bplesser@ojrc.info

Alex Meggitt, OSB No. 174131
Email: ameggitt@ojrc.info

Franz H. Bruggemeier, OSB No. 163533
Email: Fbruggemeier@ojrc.info
Oregon Justice Resource Center
PO Box 5248

Portland, OR 97208

Telephone: 503 944-2270

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC

1 SW Columbia St. Suite 1850
Portland, Oregon 97204
Telephone: (503) 308-4770
Facsimile: (503) 427-9292

Filed 06/05/20 Page 1 of 4

Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT
DISTRICT OF OREGON
PORTLAND DIVISION
DON’T SHOOT PORTLAND, et al.
Case No.

Plaintiffs
Vv.
CITY OF PORTLAND, a municipal corporation,

Defendant.

 

 

Page |

DECLARATION OF ANDY GREEN IN
SUPPORT OF PETITION FOR TEMPORARY
RESTRAINING ORDER

DECLARATION OF NICHOLAS J. ROBERTS
Page 2

Case 3:20-cv-00917-HZ Documenté6 Filed 06/05/20 Page 2 of 4

I, Andy Green, declare as follows pursuant to 28 USC § 1746:

I.

I have personal knowledge of the information contained in this declaration. If called
upon to do so, I could and would competently testify regarding the matters set forth
herein.

I went with my pregnant wife, Samira, and my two teenage kids to the demonstrations
in Downtown Portland on June 2, 2020. Before going, I had a group discussion with
my kids about how we’re not there to cause harm, but to support the Black Lives
Matter movement and protest the recent repression. As a Muslim family in America,
we thought it was important to be with our Black neighbors to protest the violence we
had witnessed on the news.

Around 6:15 pm, we arrived downtown and walked down Pioneer Sq. It was pretty
mellow, and we heard some people gave speeches.

At around 7:45 pm, we heard that there was a march coming over the bridge and we
went down and met it at SW 6th and Oak, then marched back up to pioneer. I met
another friend at this point, and we hung out on the edges of Pioneer Square for a
while. Not a lot was going on, and it was a kind of a party, celebratory atmosphere.
Around 8:45 pm, people started marching down SW Yamhill and turned right on SW
4th. I specifically said to my family, let’s hang back but we can wait a couple minutes
and then go see what they’re doing. We got to the NW corner of SW 4th and Taylor
and made a decision to wait at least 100 feet behind the crowd next to a dumpster in
front of the old bagel joint. We were more than a full block behind the fence

My kids went a little further in the crowd and met up with some other friends of mine,
while staying in text communication with me. At 9:04 pm, I texted my friend that we

were going wait back by the dumpster. He immediately responded they were “keeping

DECLARATION OF NICHOLAS J. ROBERTS
Page 3

Case 3:20-cv-00917-HZ Documenté6 Filed 06/05/20 Page 3 of 4

10.

11.

ae

their distance.” My other friend texted me at 9:08 pm saying that they were with the
kids and that they were good.

The police kept saying over the loud speaker not to mess with the fence or they’d use
physical force. Since they said specifically “don’t touch the fence,” I purposefully
watched the fence and saw no movement at all.

About 9:06 pm, the cops announced it was an unlawful assembly. It all of a sudden
appeared as if the cops were now also pushing the group at SW Yamhill towards us. It
started getting hectic, almost like a palpable group fear or panic was starting.

At 9:08, my friend texted me he thought maybe tear gas was thrown and they would
meet us at the dumpster. I did not see gas at this time. We met and said goodbye to my
other friends and I thought the smartest exit was to head up SW Taylor and to the west
towards our car. Right away I started hearing bangs and everyone took off running.

I freaked out as I saw my kids run but also needed to wait with my wife as she could
not move very fast as she was pregnant. The gas got closer and closer until they were
launching it in front of us so we had no choice but to run through the cloud. It was
incredibly painful and terrifying. I had a canister whiz by my head and land less than a
few feet from me.

By Broadway and Taylor my wife could not run any more due to heavy coughing. A
group stopped and helped us flush our eyes. My wife continued to cough, had to sit
down and ultimately vomited. My concern was that she was coughing so hard it was
going to start contractions. My friend ran forward to get the car and ultimately picked
us up at SW Taylor and 10th.

My wife is now too scared to go back downtown while simultaneously wanting to

show her support. I have had two Traumatic Brain Injuries since 2016, and still have

DECLARATION OF NICHOLAS J. ROBERTS
Case 3:20-cv-00917-HZ Documenté6 Filed 06/05/20 Page 4 of 4

neurological effects and have been fighting a migraine and coughing since last night.
13. There was no hint of provocation by either my family or any group I saw. I honestly

just felt like we embodying the spirit to assemble, petition the government and make

our voices heard. This appeared to me to be a military style maneuver to inflict as

much punishment on the protesters as possible.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on June 4, 2020.

jax

Page 4 DECLARATION OF NICHOLAS J. ROBERTS
